Order entered February 26, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-11-01709-CR

                                ERNEST SANDERS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-80960-2011

                                           ORDER
         The Court REINSTATES the appeal.

         On February 15, 2013, we ordered Robert Hultkrantz removed as appellant’s court-

appointed counsel because he failed to file appellant’s brief as ordered by this Court. We

ordered the trial court to appoint new counsel to represent appellant. We have received a

supplemental clerk’s record with the order appointing Josh Andor to represent appellant.

         We DIRECT the Clerk to list Josh Andor as appellant’s appointed attorney of record.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

                                                      /s/   DAVID EVANS
                                                            JUSTICE